Citation Nr: 0202891
Decision Date: 03/27/02	Archive Date: 05/09/02

Citation Nr: 0202891	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-14 912	)	DATE MAR 27, 2002
	)
 )

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for numbness of the 
legs and arms.  

5.  Entitlement to service connection for pulmonary 
tuberculosis.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1946 to May 
1949.  He died in December 2000.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and March 1999 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


VACATUR

The Board issued a decision in December 2000 concerning the 
service connection issues on appeal.  The record indicates 
that the veteran died on the same date as the Board decision 
was dispatched.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In these circumstances, the appropriate remedy is to vacate 
the Board decision (which causes the underlying RO decision 
to be vacated as well) and dismiss the appeal.  Landicho, 
7 Vet. App. at 54.   Such action ensures that the Board 
decision and underlying RO decision will have no preclusive 
effect in the adjudication of any accrued-benefits claims 
derived from the veteran's entitlements. Id. 

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board vacates its December 2000 decision.  



ORDER

The December 2000 Board decision is vacated.  



		
Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 





Citation Nr: 0032384	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for numbness of the 
legs and arms.

5.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty in the New Philippine Scouts from 
September 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and May 1999 rating 
actions by Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

The issue of entitlement to service connection for PTB will 
be discussed in the remand which follows this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran does not currently have a heart disorder that 
is related to an in-service disease or injury.  

3.  The veteran does not currently have arthritis that is 
related to an inservice disease or injury.  

4.  The veteran does not currently have asthma that is 
related to an inservice disease or injury.

5.  The veteran does not currently have numbness of the legs 
and arms that is related to an inservice disease or injury.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

3.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. § 3.303.

4.  Numbness of the legs and arms was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Where a veteran served for 90 days in active service, and 
cardiovascular disease or arthritis develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In October 1997, the veteran initiated a claim for 
entitlement to service connection for several disabilities.  
In March 1998, the RO wrote a letter to the veteran and 
informed him that in 1973, many records were damaged or 
destroyed in a fire at the National Personnel Records Center; 
and that the RO may have difficulty in securing his service 
medical records.  The veteran was asked to complete NA Form 
13055 regarding the specific dates of treatment while in 
service; and to provide evidence of continuous treatment, 
from the date of service discharge in May 1949 to the 
present, for the claimed disorders.  To this request, in 
April 1998, the veteran provided the necessary authorization 
forms for release of his medical information, and he returned 
a completed NA Form 13055.

The RO was able to obtain the veteran's service medical 
records, and indicated private treatment records.  Included 
in the service medical records was a separation examination 
and a treatment record.  The treatment record does not 
pertain to any of the claimed disabilities.  The separation 
examination, dated on May 16, 1949, shows that the veteran 
was physically examined and found to be qualified for service 
separation.  In the remarks section, the examiner wrote that 
the veteran had the unusual childhood diseases, no family 
history of tuberculosis, malignancy, or other chronic 
diseases.  It was noted that the veteran had no physical 
defects.  

Private treatment records show that in April 1993, the 
veteran had a bilateral chest x-ray.  The right hemithorax 
showed faint density apex, and the left hemithorax showed 
faint density apex.  The impression was pulmonary 
tuberculosis, bilateral.  Also of record are private medical 
records showing that the veteran had prescriptions filled in 
April, June and August 1993.  

The veteran basically contends that he has suffered with a 
heart disorder, arthritis, asthma, and numbness of the legs 
and arms continuously since service separation.

The service medical records show that the veteran was not 
evaluated with a heart disorder, arthritis, asthma, or any 
disease entity associated with the symptoms of numbness of 
the legs and arms at the time of service separation 
examination in May 1949.  In fact, he was shown to have no 
physical defects at that time.  Although asked to provide 
evidence of continuous treatment for the claimed disorders, 
the veteran has provided medical records showing treatment 
since 1993 only; and that treatment was for tuberculosis, not 
disorders discussed here.  That is, the evidence does not 
currently show that the veteran has any heart disease or 
arthritis that is related to service, or that he was treated 
within the one year presumptive period for those two 
presumptive diseases.  The evidence also does not show that 
the veteran has any current asthma or numbness of the legs 
and arms. 

There is no medical evidence of record showing that the 
veteran has any clinical findings pertaining to the heart, 
lungs, or musculoskeletal or nervous systems.  In order to 
warrant service connection, the medical evidence must show 
that the veteran currently has a heart disorder, arthritis, 
asthma, and numbness of the extremities that is related to an 
in-service disease or injury or a service-connected disorder.  
Degmetich v. Brown, 104 F3d. 1328 (Fed. Cir. 1997).  The 
medical evidence does not show that the veteran has any of 
the claimed disorders, or manifestations of chronic diseases 
of heart and arthritis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board is aware that recently enacted legislation has 
enhanced, inter alia, VA's duty to assist a claimant in 
developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  This duty 
includes providing the claimant with such an examination or 
opinion is necessary to make a decision on the claim.  The 
legislation has defined when an examination is necessary-
when the record contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability and indicates the disability or symptoms 
may be associated with the claimant's active military 
service.  Moreover, the legislation also provides VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 4-5, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).

Here, the Board is deciding the claims of entitlement to 
service connection for heart disease, arthritis, asthma and 
numbness of the legs and arms because no reasonable 
possibility exists that further assistance in the form of VA 
medical examination will aid in substantiating the claims.  
That is, the veteran was shown at the time of service 
separation in 1949 to be free of any physical defects that 
could pertain to these claimed disorders.  That aspect of his 
claim will not change even with further assistance.  In view 
of the foregoing, as well as the RO having also complied with 
its obligation to notify the veteran of the information and 
evidence necessary to substantiate his claims, as mentioned 
above, the Board is satisfied that all relevant facts to the 
claims have been properly developed, and that no further 
assistance to the veteran is required.  Id.

The Board has determined, therefore, that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for a heart disorder, entitlement to 
service connection for arthritis, entitlement to service 
connection for asthma, and for entitlement to service 
connection for numbness of the legs and arms.  


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for numbness of the legs 
and arms is denied.  


REMAND

Noting the recently enacted legislation cited above, further 
medical examination, in the form of a medical opinion 
regarding the veteran's PTB, may substantiate his claim of 
entitlement to service connection for PTB.  Id. 

While the private treatment records show that the veteran has 
been seen for PTB only since 1993, the Board needs to know 
the onset and etiology of the disease before making a 
determination on the merits of the claim.  In that respect, 
it is noted that where a veteran served for 90 days in active 
service, and tuberculosis develops to a degree of 10 percent 
or more within three years from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the 
Board determines that an examination is necessary to address 
this relevant medical question.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for pulmonary 
tuberculosis since his discharge from 
military, specifically to include the 3-
year period following service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
an appropriate specialist in order to 
determine the nature, onset, and etiology 
of any tuberculosis disorder diagnosed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide the 
following opinion:  Does the veteran have 
pulmonary tuberculosis?  If the answer is 
yes, please state if this condition had 
its onset during the veteran's period of 
military service, or if it was manifested 
within three years following the 
veteran's discharge from military service 
in May 1949.  The examiner is asked to 
provide all medical bases and rationale 
pertaining to his/her opinion on this 
matter

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran in this case has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

 


